                   Case 19-10209-KJC            Doc 274        Filed 05/28/19        Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
NOVUM PHARMA, LLC,                                         :   Case No. 19-10209 (KJC)
                                                           :
                                    Debtor.1               :
                                                           :
---------------------------------------------------------- x
                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON MAY 30, 2019 AT 2:00 P.M. (EASTERN TIME)
                       BEFORE THE HONORABLE KEVIN J. CAREY2

CERTIFICATION OF NO OBJECTION/CERTIFICATION OF COUNSEL

1.       Debtor’s Motion for Order Extending the Time Period Within Which the Debtor May
         Remove Actions Pursuant to 28 U.S.C. § 1452 (Filed May 2, 2019) [Docket No. 251]

         Related Documents:

                   (a)     Certification of No Objection Regarding Debtor’s Motion for Order
                           Extending the Time Period Within Which the Debtor May Remove
                           Actions Pursuant to 28 U.S.C. § 1452 (Filed May 24, 2019) [Docket No.
                           271]

         Objection Deadline: May 23, 2019 at 4:00 p.m.

         Responses Received: None.

         Status:           A Certification of No Objection was filed with the Court. This matter will
                           not be going forward unless otherwise directed by the Court.




1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.
2
         The hearing will be held before The Honorable Kevin J. Carey at the United States Bankruptcy Court for
         the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801.
         Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-
         582-6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
         Appearances Effective January 5, 2005, Revised May 11, 2018.


58448/0002-17227057v1
                 Case 19-10209-KJC       Doc 274     Filed 05/28/19    Page 2 of 5



MATTERS GOING FORWARD

2.       Debtor’s Motion for Orders (I)(A) Approving Bidding Procedures for Sale of
         Substantially All of the Debtor’s Assets, (B) Approving Bid Protections, (C) Scheduling
         Auction for, and Hearing to Approve, Sale of Substantially All of the Debtor’s Assets,
         (D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing,
         (E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief;
         and (II)(A) Approving Sale of Debtor’s Assets Free and Clear of Liens, Claims, Interests
         and Encumbrances, (B) Authorizing Assumption and Assignment of Unexpired Leases
         and Executory Contracts and (C) Granting Related Relief (Filed February 13, 2019)
         [Docket No. 42]

         Related Documents:

                  (a)   Notice of Filing of Proposed Form of Order (A) Approving Sale of
                        Debtor’s Assets Free and Clear of Liens, Claims, Interests and
                        Encumbrances, (B) Authorizing Assumption and Assignment of
                        Unexpired Leases and Executory Contracts and (C) Granting Related
                        Relief (Filed March 5, 2019) [Docket No. 101]

                  (b)   Order (A) Approving Bidding Procedures for Sale of Substantially All of
                        the Debtor’s Assets, (B) Scheduling Auction for, and Hearing to Approve,
                        Sale of Substantially All of the Debtor’s Assets, (C) Approving Form and
                        Manner of Notices of Sale, Auction and Sale Hearing, (D) Approving
                        Assumption and Assignment Procedures and (E) Granting Related Relief
                        (Entered March 6, 2019) [Docket No. 111]

                  (c)   Notice of Auction and Sale Hearing (Filed March 7, 2019) [Docket No.
                        114]

                  (d)   Affidavit of Publication of the Notice of Auction and Sale Hearing in The
                        New York Times National Edition (Filed March 19, 2019) [Docket No.
                        151]

                  (e)   Notice of (I) Potential Assumption and Assignment of Contracts and
                        Leases and (II) Cure Amounts in Connection Therewith (Filed March 20,
                        2019) [Docket No. 160]

                  (f)   Notice of (I) Extension of Bid Deadline and (II) Adjournment of Auction
                        and Sale Hearing (Filed April 23, 2019) [Docket No. 236]

                  (g)   Notice of Rescheduling of Auction (Filed May 22, 2019) [Docket No.
                        268]

         Objection Deadline: April 12, 2019 at 4:00 p.m.




                                                 2
58448/0002-17227057v1
                   Case 19-10209-KJC     Doc 274     Filed 05/28/19    Page 3 of 5



         Responses Received:

                   (a)   Objection and Reservation of Rights of Primus Pharmaceuticals, Inc. to
                         Debtor’s Notice of (I) Potential Assumption and Assignment of Contracts
                         and Leases and (II) Cure Amounts (Filed April 12, 2019) [Docket No.
                         212]

                   (b)   [RGP Pharmacap, LLC’s] Limited Objection to Debtor’s Motion for Entry
                         of an Order (A) Approving Sale of Debtor’s Assets Free and Clear of
                         Liens, Claims, Interests and Encumbrances, (B) Authorizing Assumption
                         and Assignment of Unexpired Leases and Executory Contracts and
                         (C) Granting Related Relief (Filed April 12, 2019) [Docket No. 213]

                   (c)   Limited Objection of The Chubb Companies to the Debtor’s Motion for
                         Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All
                         of the Debtor’s Assets, (B) Approving Bid Protections, (C) Scheduling
                         Auction for, and Hearing to Approve, Sale of Substantially All of the
                         Debtor’s Assets, (D) Approving Form and Manner of Notices of Sale,
                         Auction and Sale Hearing, (E) Approving Assumption and Assignment
                         Procedures and (F) Granting Related Relief; and (II)(A) Approving Sale of
                         Debtor’s Assets Free and Clear of Liens, Claims, Interests and
                         Encumbrances, (B) Authorizing Assumption and Assignment of
                         Unexpired Leases and Executory Contracts and (C) Granting Related
                         Relief (Filed April 12, 2019) [Docket No. 215]

                   (d)   Objection of AmerisourceBergen Drug Corporation to Cure Amount
                         (Filed April 12, 2019) [Docket No. 216]

                   (e)   Reservation of Rights of PSKW, LLC d/b/a ConnectiveRx With Respect
                         to Motion of Debtor For Entry of an Order (A) Approving Sale of
                         Debtor’s Assets Free and Clear of Liens, Claims, Interests and
                         Encumbrances, (B) Authorizing Assumption and Assignment of
                         Unexpired Leases and Executory Contracts and (C) Granting Related
                         Relief (Filed April 12, 2019) [Docket No. 217]

                   (f)   Objection of Cardinal Health 110, LLC, Cardinal Health 105, LLC, and
                         Sonexus Health, LLC to Cure Amounts Set Forth in the Notice of:
                         (I) Potential Assumption and Assignment of Executory Contracts and
                         Leases; and (II) Cure Amounts in Connection Therewith [Doc. No. 160]
                         (Filed April 15, 2019) [Docket No. 218]

                   (g)   Objection of McKesson Corporation to Cure Amounts Set Forth in Notice
                         of: (I) Potential Assumption and Assignment of Executory Contracts and
                         Leases; and (II) Cure Amounts in Connection Therewith (Filed April 18,
                         2019) [Docket No. 224]

         Status:         This matter was adjourned from the April 26, 2019 hearing. This matter
                         will be going forward.

                                                 3
58448/0002-17227057v1
                 Case 19-10209-KJC       Doc 274     Filed 05/28/19     Page 4 of 5




3.       Debtor’s Motion for Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 364(c)(1) and Fed.
         R. Bankr. P. 6004 Approving Stipulation Regarding Continuation of Co-Pay Services and
         Purchase of Claim (Filed February 26, 2019) [Docket No. 72]

         Related Documents:

                  (a)   Debtor’s Motion to Set Expedited Hearing and Shorten Notice Period
                        With Respect to Debtor’s Motion for Order Pursuant to 11 U.S.C.
                        §§ 105(a), 363 and 364(c)(1) and Fed. R. Bankr. P. 6004 Approving
                        Stipulation Regarding Continuation of Co-Pay Services and Purchase of
                        Claim (Filed February 26, 2019) [Docket No. 73]

                  (b)   Order Setting Expedited Hearing and Shortening Notice Period With
                        Respect to Debtor's Motion for Order Pursuant to 11 U.S.C. §§ 105(a),
                        363 and 364(c)(1) and Fed. R. Bankr. P. 6004 Approving Stipulation
                        Regarding Continuation of Co-Pay Services and Purchase of Claim
                        (Entered February 26, 2019) [Docket No. 74]

                  (c)   Notice of Hearing on Debtor’s Motion for Order Pursuant to 11 U.S.C.
                        §§ 105(a), 363 and 364(c)(1) and Fed. R. Bankr. P. 6004 Approving
                        Stipulation Regarding Continuation of Co-Pay Services and Purchase of
                        Claim (Filed February 26, 2019) [Docket No. 75]

                  (d)   Declaration of Thomas S. O’Donoghue, Jr. in Support of Debtor’s Motion
                        for Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 364(c)(1) and Fed. R.
                        Bankr. P. 6004 Approving Stipulation Regarding Continuation of Co-Pay
                        Services and Purchase of Claim (Filed March 18, 2019) [Docket No. 147]

         Objection Deadline: March 11, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 5:00 p.m. on March 14,
                             2019 for the Official Committee of Unsecured Creditors.

         Responses Received:

                  (a)   Objection of the United States Trustee to Debtor’s Motion for an Order
                        Pursuant to 11 U.S.C. §§ 105(a), 362, 363, 364(c)(1) and Fed. R. Bankr. P.
                        4001 and 6004 for Approving Stipulation Regarding Continuation of Co-Pay
                        Services and Purchase of Claim (D.E. 72) (Filed March 8, 2019) [Docket
                        No. 119]

                  (b)   Objection of the Official Committee of Unsecured Creditors to the Debtor’s
                        Motion for Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 364(c)(1) and
                        Fed. R. Bankr. P. 6004 Approving Stipulation Regarding Continuation of Co-
                        Pay Services and Purchase of Claim (Filed March 14, 2019) [Docket No.
                        138]




                                                 4
58448/0002-17227057v1
                   Case 19-10209-KJC     Doc 274     Filed 05/28/19    Page 5 of 5



                   (c)   Motion For Leave to File Response of ConnectiveRx to Objections to
                         Debtor’s Motion For Order Pursuant to 11 U.S.C. §§ 105(a), 363 and
                         364(c)(1) and Fed. R. Bankr. P. 4001 and 6004 Approving Stipulation
                         Regarding Continuation of Co-Pay Services and Purchase of Claim (Filed
                         March 18, 2019) [Docket No. 141]

                   (d)   Order Granting Motion For Leave to File Response of ConnectiveRx to
                         Objections to Debtor’s Motion For Order Pursuant to 11 U.S.C. §§ 105(a),
                         363 and 364(c)(1) and Fed. R. Bankr. P. 4001 and 6004 Approving
                         Stipulation Regarding Continuation of Co-Pay Services and Purchase of
                         Claim (Entered March 18, 2019) [Docket No. 149]

         Status:         This matter was adjourned from the May 9, 2019 hearing. This matter
                         will be going forward.

Dated: Wilmington, Delaware
       May 28, 2019

                                              COLE SCHOTZ P.C.


                                              /s/ David R. Hurst
                                              David R. Hurst (I.D. No. 3743)
                                              Patrick J. Reilley (I.D. No. 4451)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117

                                              – and –

                                              Jacob S. Frumkin
                                              25 Main Street
                                              Hackensack, New Jersey 07601
                                              Telephone: (201) 489-3000
                                              Facsimile: (201) 489-3479

                                              Counsel for Debtor and
                                              Debtor-in-Possession




                                                 5
58448/0002-17227057v1
